               Case 1:19-cv-05065-JMF Document 13 Filed 06/11/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ADVANTAGE SKY SHIPPING LLC, and M/T
“ADVANTAGE SKY”,
                                                            Civil Action No. 19-cv-05065
          Plaintiff,

     v.                                                                 ECF CASE

ICON EQUIPMENT AND CORPORATE
INFRASTRUCTURE FUND FOURTEEN
LIQUIDATING TRUST,

          Defendant.


                           DECLARATION OF OLIVER BEIERSDORF

          I, Oliver Beiersdorf, declare as follows:

          1.       I am a partner at the firm Reed Smith, LLP, counsel for Defendant ICON

Equipment and Corporate Infrastructure Fund Fourteen Liquidating Trust (the “Trust”) in the

above-captioned lawsuit. I am licensed to practice law in the State of New York, am over the age

of eighteen, and have personal knowledge of the statements set forth herein.

          2.       I respectfully submit this declaration in support of the Trust’s motion to dismiss

the above-captioned action and vacate the ex parte Rule B attachment of the Trust’s assets,

along with such further relief as the Court deems proper, including an award of costs and

attorney fees.

          3.       Attached as Exhibit A hereto is a true and correct copy of an affidavit of Catherine

Vivien Pitman, dated August 30, 2018, which was filed in the action that the ICON SPVs

commenced in the High Court of South Africa (the “South African Court”) on August 30, 2018

(the “South African Action”).
             Case 1:19-cv-05065-JMF Document 13 Filed 06/11/19 Page 2 of 4



        4.       Attached as Exhibit B hereto is a true and correct copy of a Claim Form submitted

by ICON Amazing LLC in the High Court of Justice, Business and Property Courts of England

and Wales, Commercial Court, dated June 11, 2018.

        5.       Attached as Exhibit C hereto is a true and correct copy of a Claim Form submitted

by ICON Fantastic LLC in the High Court of Justice, Business and Property Courts of England

and Wales, Commercial Court, dated June 11, 2018.

        6.       Attached as Exhibit D hereto is a true and correct copy of the Verified Amended

Complaint of ICON Octavian Center LLC, in the action ICON Octavian Center, LLC v. Center

Navigation, Ltd. And Geden Holdings Ltd. (N.Y. Sup. Ct. N.Y. Cty. Index No. 655154/2016),

dated November 10, 2017.

        7.       Attached as Exhibit E hereto is a true and correct copy of a presentation entitled

“Project Hermitage Restructuring,” dated March 6, 2013.

        8.       Attached as Exhibit F hereto are true and correct copies of orders issued by the

South African Court, authorizing the arrest of the vessel Advantage Sky (the “Vessel”), dated

August 30, 2018.

        9.       Attached as Exhibit G hereto is a true and correct copy of an application to set aside

the arrest of the Vessel, dated September 10, 2018, which was filed in the South African Action

by Plaintiffs in this action.

        10.      Attached as Exhibit G hereto is a true and correct copy of an application to set aside

the arrest of the Vessel, dated September 10, 2018, which was filed in the South African Action

by Plaintiffs in this action.

        11.      Attached as Exhibit I hereto is a true and correct copy of an Order issued by the

South African Court, dated April 5, 2019.




                                                  -2-
          Case 1:19-cv-05065-JMF Document 13 Filed 06/11/19 Page 3 of 4



       12.     Attached as Exhibit J hereto is a true and correct copy of a document entitled

“Applicants’ Supplementary Heads of Argument,” dated April 24, 2019, which was filed in the

South African Action by Plaintiffs in this action.

       13.     Attached as Exhibit K hereto is a true and correct copy of a document entitled

“Respondents’ Supplementary Heads of Argument,” dated April 24, 2019, which was filed in the

South African Action by the ICON SPVs.

       14.     Attached as Exhibit L hereto is a true and correct copy of an Order issued by the

South African Court, dated April 25, 2019.

       15.     Attached as Exhibit M hereto is a true and correct copy of a Letter of Undertaking,

and an authorizing Action by Written Consent of the Managing Trustee of Icon Equipment and

Infrastructure Fund Fourteen Liquidating Trust, both dated April 25, 2019 and executed in New

York, New York.

       16.     Attached as Exhibit N hereto is a true and correct copy of an email from Andrew

Clark (counsel to Plaintiffs in the South African Action) to Tony Norton (counsel to the ICON

SPVs in the South African Action), dated May 2, 2019.

       17.     Attached as Exhibit O hereto is a true and correct copy of an email from Andrew

Clark (counsel to Plaintiffs in the South African Action) to Tony Norton (counsel to the ICON

SPVs in the South African Action), dated May 7, 2019.

       18.     Attached as Exhibit P hereto is a true and correct copy of a Letter of Undertaking,

and an authorizing Action by Written Consent of the Managing Trustee of Icon Equipment and

Infrastructure Fund Fourteen Liquidating Trust, both dated May 14, 2019 and executed in

Wilmington, Delaware.




                                                -3-
         Case 1:19-cv-05065-JMF Document 13 Filed 06/11/19 Page 4 of 4



       19.    Attached as Exhibit Q hereto is a true and correct copy of a transcript of the

deposition of Mark Gatto, dated May 23, 2018.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct.


                                          Executed on the 11th day of June, 2019 in New
                                          York, New York.

                                           /s/ Oliver Beiersdorf
                                          Oliver Beiersdorf




                                            -4-
